Case 17-00781-RLM-11 Doc 259 Filed 03/06/20 EOD 03/06/20 15:48:18 Pgilof5

IN RE:

ELLINGTON TRUCKING, LLC

17-00781-RLM-11

Comes

U.S. BANKRUPTCY COURT
SOUTHERN DISTRICT OF INDIANA
INDIANAPOLIS DIVISION

 

CASE NO. 17-00781-RLM-11

MOTION TO REINSTATE ECF PRIVILEGES

now Robert D. Cheesebourough, counsel for Ellington Trucking, LLC, and moves the

court for an order reinstating his electronic computer filing privileges and in support states as

follows:

l.

Counsel Cheesebourough was ordered to disgorge $4150.00 in fees he received from his
client Ellington Trucking, LLC during the course of his representation.

Appurtenant to said order Counsel Cheesebourough’s ECF filing privileges were
suspended by the court until the sum was paid in full.

Full payment of the ordered sum to Ellington Trucking has been made and no other
amounts are due and owing at this time. A copy of the Affidavit produced by Sharon
Harris, the Stipulation of Settlement entered into by Robert Cheesebourough and
Ellington Trucking, and receipt of payment are attached.

Counsel Cheesebourough requires an immediate reinstatement of his ECF privileges to
represent existing and future clients without hearing on the motion.

Counsel Cheesebourough has communicated with Harrison Strauss with the U.S. Trustee

and informed him that full payment has been made.
Case 17-00781-RLM-11 Doc 259 Filed 03/06/20 EOD 03/06/20 15:48:18 Pg 2of5

WHEREFORE, Counsel requests that the court enter an order reinstating Robert

Cheesebourough’s ECF privileges immediately without hearing to expedite counsel's ability to

ZN
/s/ Robert D. Cheesebourou
Robert D. Cheesebourough

5410 Tanglewood Lane
Whitestown, Indiana 46075

Ph. 317.374.4567
robertcheesebourough @ gmail.com

represent other clients.

 

CERTIFICATE OF FILING AND SERVICE

 

I hereby certify that on this 6th day of March, 2020, the foregoing was filed and served
upon the U.S. Trustee by first class U.S. mail, postage prepaid or by placement of the same in

the U.S. Trustee’s box at the clerk’s office.

 
 

/s/ Robert D. Cheesebouro
Robert D. Cheesebourough
Case 17-00781-RLM-11 Doc 259 Filed 03/06/20 EOD 03/06/20 15:48:18 Pg 3of5

IN THE UNITED STATES BANKRUPTCY COURT

FOR THE SOUTHERN DISTRICK OF INDIANA
INDIANAPOLIS DIVISION

IN RE: ELLINGTON TRUCKING, LLC

)

) Case No. 17-00781-RLM
Debtor. )
)

STIPULATION OF SETTLEMENT

It is hereby stipulated this 30th day of November 2018, by and between the above-
referenced party and their legal counsel, Robert D. Cheesebourough (“Counsel”), that Counsel
does owe and will pay to Ellington Trucking, LLC (“Ellington”), at 1829 Blankenship Drive,
Indianapolis, Indiana 46217, the total sum of $4,150.00 (“Total Sum”), to be paid with a credit
given to Counsel for work already performed and due Counsel totaling $950.00 and five monthly
installment payments of Eight Hundred Dollars $800.00 per month due on or before January 20,
2019, and payable on the 20" day of each month thereafter until such Total sum is paid in full,
then Debtor shall enter the above-captioned matter as “SETTLED IN FULL” to this Court,
Should Defendant default however on the payments(s) as herein provided, and fails to cure said
defects within ten (10) days after associated written notice to Counsel at his address of record,
then Counsel shall consent to a judgement in the amount of $4,150.00, plus costs of any
proceedings for collections, and less monies paid.

a to nena the Bariies,

<

 

 

jv Ak, Kf - oO TM UY. Avglly ew bgt \
Ellington Trackiogs LLC Robes D. Cheesebourough #18241-53
By, Sharon Harris, President 2272 Wynnedale Road
/ 1829 Blankenship Drive Indianapolis, Indiana 46228

' Indianapolis, Indiana 46217
Case 17-00781-RLM-11 Doc 259 Filed 03/06/20 EOD 03/06/20 15:48:18 Pg4of5

Gavethis Copy IB 326996
for your records. FIFTH THIRD BANK"
CASHIER'S CHECK - Customer Receipt Penitay OS e020
Pay to the
Order of: SHARON HARRIS*** Stree

 

Amount: THREE THOUSAND TWO HUNDRED 00/100 US DOLLARS

Memo: ELLINGTON TRUCKING DISGORGEMENT

Purchased by: ROBERT D CHEESEBOUROUGH ~

Transaction #: 13976214

Cost Center: 4341 NON-NEGOTIABLE

Method of Purchase: Cash/Check

»

The purchase of a Surety Bond may be required before any Cashier's Check on this
bank will be replaced or refunded in the event it is lost, misplaced, or stolen.
Case 17-00781-RLM-11 Doc 259 Filed 03/06/20 EOD 03/06/20 15:48:18 Pg5of5

IN RE:

U.S. Bankruptcy Court
Southern District of Indiana
Indianapolis Division

Elliington Trucking, LLC

17-00781-RLM-11

AFFIDAVIT

| do swear and affirm under penalty of perjury that the following is true to the best of my
understanding.

i.
2.

My name is Sharon Harris. | am the owner and President of Ellington Trucking, LLC.

| was represented by Robert D. Cheesebourough in the bankruptcy filed under the
above listed case. Mr. Cheesebourough was ordered to repay me the $4150.00 | paid
him for legal services in this case.

On February 5, 2020, Mr. Cheesebourough made pay totaling $3,200.00 to pay in full
the balance owed.

The amounts | paid Mr. Cheesebourough are now repaid in full. There are no
outstanding amounts owed to me by Mr. Cheesebourough.

| sent Harrison Strauss with the U.S. Trustee Office notice that Mr. Cheesebourough
made the final payment on February 5, 2020. > .

Further affiant sayeth not. :
| X¥
Date: s { bp OO Signature of Affiant: __¢ Wn j
/sharon Hatris a

   
